Exhibit 10.1

 

LOGO [g591686g40l08.jpg]

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”) serves as the understanding between you
and the Company regarding the terms of your separation and the mutual intent of
both parties to facilitate an amicable separation. This Agreement is made on
behalf of, and for the benefit of, Commercial Vehicle Group, Inc., CVG
Management Corporation, National Seating Systems, Inc., CVS Holdings, Inc.,
Mayflower Vehicle Systems, Bostrom Holdings, Hidden Creek Industries, Inc., and
all of their past and present officers, directors, employees, agents (all in
both their individual and official capacities), parent companies, subsidiary
companies, predecessors, partners, members, affiliates, principals, insurers,
and any and all employee benefit plans (and any fiduciary of such plans)
sponsored by the aforesaid entities (all of which are collectively referred to
herein as the “Company”). Please read this letter carefully as it will outline
the terms of all the agreements we have made:

 

  1. Record of Separation – the Company will record your separation on
August 30, 2013 (“Separation Date”), which separation is not a “retirement” as
defined by the Company’s Equity Incentive Plan.

 

  2. Notice Period— During the period from now through 8/30/13 your duties will
be modified such that they will primarily involve transition, hand off and
consultation as needed by the Company. You will continue to receive all current
compensation and benefits through this period but are not expected to maintain
an active presence in the office.

 

  3. Separation Pay – The Company will pay you twelve (12) months of severance
through payroll continuation. The total gross payments will not exceed $365,981,
subject to normal deductions and withholding. Such payments shall be processed
in accordance with the standard payroll processing schedule but shall not be
subject to 401(k) withholdings or employer matching.

 

  4. Restricted Stock – The Compensation Committee of the Board of Directors
shall accelerate the vesting of 49,416 unvested restricted shares and all
restrictions on these shares will lapse as of August 30, 2013.

 

  5. Electronic Devices – The Company agrees to transfer the ownership of your
current mobile phone and iPad device, subject to the removal of proprietary data
and timely transfer of financial responsibility. All other Company issued
equipment must be returned by 8/30/13.

 

  6. Confidentiality and Mutual Non-Disparagement.

 

  a. This Agreement – As you are aware, confidentiality in these types of
matters is very important. You agree that you will not, directly or indirectly,
disclose the terms of this Agreement to anyone other than your attorney, spouse,
children



--------------------------------------------------------------------------------

Page 2 of 8   

 

  and/or tax advisor, except as specifically provided for herein or to the
extent such disclosure may be required for accounting or tax reporting purposes,
or as otherwise required by law or as otherwise consented to by the other party.
You agree that you will not make any comments relating to the Company or its
employees, which are negative, false, critical, derogatory, or which may tend to
injure the business of the Company. In addition, you agree that you will not
disparage or speak negatively about the Company or anyone associated with it
(except as required or permitted by law, such as a charge or participation in a
proceeding before the EEOC or state FEP agency). The Company agrees the officers
of the Company and any others who are explicitly authorized by the officers of
the Company to speak on behalf of the Company will not make any comments
relating to you and/or your employment with the Company, which are negative,
false, critical, derogatory, or which may tend to injure you and/or your role
with the Company (except as required or permitted by law).

 

  b. CVG Business Information – We recognize that confidential business and/or
customer information has been disclosed to you by the Company. Included in this
confidential information is information about the Company and its business
practices, such as business plans and financial information; employee and
customer information; records, data systems, software, methods of operation,
pricing, vendor and customer lists and information; and all processes,
developments, techniques, procedures, and ideas used or developed by the
Company, unless it is otherwise publicly disclosed by the Company. You
understand and agree that at all times you: (i) will keep such information
confidential; (ii) will not disclose or communicate any such confidential
information to any third party; and (iii) will not make use of any confidential
information on your own behalf, or on behalf of any third party.

 

  7. Future Cooperation. You agree to cooperate with the Company in support of
its business interests on any matter arising out of our employment; respond and
provide information for reasonable information requests about subjects worked on
during your employment; cooperate to facilitate an orderly transition of your
job duties to a successor employee; and to provide information truthfully in
connection with any claim, investigation, or litigation in which the Company
deems your cooperation is needed. The Company will reimburse you for reasonable
and customary expenses that you incur in connection with your providing any
cooperation requested by the Company in writing. Unless it is not permissible by
law, in the event that a subpoena or document request is served upon you, you
will timely notify the Company and provide copies of any relevant documents to
the Company.

 

  8. Noncompetition and Non-solicitation.

 

  a.

By entering into this Agreement, you acknowledge the confidential information
has been and will be developed and acquired by the Company by means of
substantial expense and effort, that the confidential information is a valuable
asset of the Company’s business, that the disclosure of the confidential
information to any of the Company’s competitors would cause substantial and
irreparable injury to the Company’s business, and that any customers of the
Company developed by you or others during your employment are developed on
behalf of the Company. You further acknowledge that you have been provided with
access to confidential information, including confidential information
concerning the Company’s major



--------------------------------------------------------------------------------

Page 3 of 8   

 

  customers, and its technical, marketing, and business plans, disclosure or
misuse of which would irreparably injure the Company.

 

  b. In exchange for the consideration specified in Section 1 of this Agreement
by the adequacy of which you expressly acknowledge, you agree that during your
employment by the Company, and for a period of twelve (12) months following your
Separation Date, you shall not, directly or indirectly, as an owner,
shareholder, officer, employee, manager, consultant, independent contractor, or
otherwise:

 

  i. Directly or indirectly call on, induce, solicit or take away, or attempt to
call on, induce, solicit, or take away, in connection with or on behalf of any
activity in competition with the Company’s (as defined above) then-current
business, any person or entity who was a vendor, customer, or prospective
customer of the Company, for the purpose or result that the vendor, customer, or
prospective customer purchase from, use or employ the products or services of
any person or entity other than the Company; or

 

  ii. Contact any employee of the Company for the purpose of discussing or
suggesting that such employee resign from employment with the Company for the
purpose of becoming employed elsewhere or provide information about individual
employees of the Company or personnel policies or procedures of the Company to
any person or entity, including any individual, agency or company engaged in the
business or recruiting employees, executives or officers; or

 

  iii. Own, manage, operate, join, control, be employed by, consult with or
participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner, or otherwise), any business,
individual, partner, firm, corporation, or other entity that competes or plans
to compete, directly or indirectly, with the Company, its products, or any
division, subsidiary or affiliate of the Company; provided, however, that your
“beneficial ownership,” either individually or as a member of a “group,” as such
terms are used in Rule 13d of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of not more
than two percent (2%) of the voting stock of any publicly held corporation,
shall not be in violation of this Agreement.

 

  c. The covenants contained in this Section 8 shall be construed as independent
of any other provisions or covenants, and the existence of any claim or cause of
action by you against the Company, whether predicated on this Agreement or
otherwise, or the actions of the Company with respect to enforcement of similar
restrictions as to other employees, shall not constitute a defense to the
enforcement by the Company of the covenants.

You acknowledge and agree that the Company has invested great time, effort and
expense in its business and reputation, and that the services performed by you,
and the information divulged to you, are unique and extraordinary, and you agree
that the Company shall be entitled, upon a breach of this Section of this



--------------------------------------------------------------------------------

Page 4 of 8   

 

Agreement, to injunctive relief against such activities, or any other remedies
available to the Company at law or equity. If you shall have breached any of the
provisions of this Agreement, and if the Company shall bring legal action for
injunctive relief, such relief shall have the duration specified in this
Agreement, commencing from the date such relief is granted, but reduced only by
the period of time elapsed between the Separation Date and your first breach of
this Agreement. The obligations contained in this Agreement shall survive the
termination of the employment relationship. Any specific right or remedy set
forth in this Agreement, legal, equitable or otherwise, shall not be exclusive,
but shall be cumulative upon all other rights and remedies set forth herein, or
allowed or allowable by this Agreement, or by law. The failure of the Company to
enforce any of the provisions of this Agreement, or the provisions of any
agreement with any other employee, shall not constitute a waiver or limit any of
the rights of the Company.

You hereby agree to notify the Company of any employment which you accept at any
time prior to the expiration of twelve (12) months after your Separation Date ,
such notification to be provided to me at the Company’s corporate headquarters,
by certified mail, return receipt required, no later than the close of the
following business day after such acceptance occurs. Such notification shall
include the name of your new employer and your position with that organization.
To the extent the Company determines a potential competitive conflict could
exist, you hereby authorize the Company to provide copies of this Agreement or
summaries or quotations therefrom to your new employer.

The Parties have attempted to limit your right to compete only to the extent
necessary to protect the Company from unfair competition. We further agree that
if for any reason the restrictions set forth above are too broad or otherwise
unenforceable at law, then they, or any one of the time, shall be reduced to
such area, time, or terms, as shall be legally enforceable. If it is judicially
determined that this Agreement, or any portion thereof, is illegal or offensive
under any applicable law (statute, common law, or otherwise), then it is hereby
agreed the non-competition covenant shall be revised and shall be in full force
and effect to the full extent permitted by law. By this Agreement, we intend to
have this Agreement not to compete be in full force and effect to the greatest
extent permissible.

 

  d. The Parties agree that you may be employed by or otherwise work with a
company whose primary business is providing commodities for trim, electrical or
metal work and that such employment or work shall not be considered a violation
of the Non-Competition covenant of this Agreement.

 

  9.

Release of Claims. This is a release of claims against the Company and those
associated with it. Please read it carefully: In exchange for the above, you
agree (for yourself, your heirs, executors, and assignees) to fully release and
waive any claims or rights, of any kind or nature whatsoever, whether known or
unknown, that you may have against the Company (as defined above), and/or any of
its employees, officers, directors, insurers, or agents (both as representatives
of the Company and in their individual capacities), which may exist or have
arisen up to and including the



--------------------------------------------------------------------------------

Page 5 of 8   

 

  date of this Agreement. The claims and rights which are waived and released
include any that arise out of your employment or relationship with the Company,
or any of its representatives, and the cessation of your employment, except for
enforcement of this Agreement. Although there may be others, some of the
specific claims which are released are all claims of any nature that may exist
with respect to violation of any legal obligations, compensation, company
policies, contract obligations, whistleblower status, retaliation, torts or
public policy, and/or unlawful discrimination, whether on the basis of race,
creed, color, national origin, disability, age, sex, harassment, or other
protected characteristic. (This release and waiver specifically includes any
claims of age discrimination under the Federal Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, or otherwise. This release and
waiver specifically does not include any claim related to the enforcement of
this Agreement.) You certify and warrant that, to the best of your knowledge,
you have not suffered any workplace injury while in the Company’s employ, other
than those regarding which the Company is already on notice; have received all
leave time to which you are or were entitled; and have been paid for all hours
worked and properly compensated for all hours worked in excess of forty
(40) hours per week. You also certify and warrant that you have not filed,
caused to be filed, and presently are not a party to any claims against the
Company, you have not divulged any proprietary or confidential information of
the Company, and will continue to maintain the confidentiality of such
information, you have been paid and/or received all compensation, commissions,
overtime pay, wages, bonuses, PTO and vacation, benefits, and other compensation
to which you were entitled during your employment, you have been granted any
leaves of absence to which you were entitled, under the federal FMLA and
disability laws, and in compliance with the Company’s policies, and you have
been paid all amounts due to you (including bonus, merit increase, or otherwise)
in connection with any absences, you are not aware of any facts or conduct to
suggest that that the Company (or its employees or agents) has engaged in any
improper or fraudulent conduct with respect to the U.S. government or any other
government agency, and to your knowledge you have not engaged in, and are not
aware of, any unlawful conduct related to any of the Company’s business
activities.

Nothing herein will preclude you from filing a charge of discrimination with the
Equal Employment Opportunity Commission; however, you expressly waive and
release any right you may have to any remedy resulting from such a charge, or
any action or suit, that may be instituted on his behalf against the Company by
the Equal Employment Opportunity Commission, or any other governmental agency,
or in any class or collective action. Finally, nothing in this Agreement shall
affect or release any vested rights and interests you may have in any
company-sponsored retirement or pension plan; nor is anything in this Agreement
intended to create or enlarge rights to benefits under any such plan. No money
shall be paid under this Agreement until you have executed this Agreement,
including its release and waiver of all employment related claims (except
enforcement of this Agreement), in favor of the Company within the time limit
set by the Company, and you do not revoke this Agreement within the revocation
period set forth herein.

 

  10.

Other Agreements. The Change in Control & Non-Competition Agreement that you
entered into with the Company on April 6, 2006, together with any amendments



--------------------------------------------------------------------------------

Page 6 of 8   

 

  thereto (including the amendment dated November 5, 2008), will remain in full
force and effect until your Separation Date. Upon your separation, that
Agreement (and all amendments) will be terminated, null, and void, and
completely superseded by this Agreement.

Notwithstanding the foregoing, your Deferred Compensation account will continue
to be active from your Separation Date until payment thereof in accordance with
the terms of the Company’s Amended and Restated Deferred Compensation Plan,
effective January 1, 2012 (the “Deferred Compensation Plan”). However, your
contributions will cease upon your Separation Date. The Company shall pay to you
the entire vested balance of your Deferred Compensation account in accordance
with the terms of the Deferred Compensation Plan and your binding elections
thereunder.

Nothing in this Agreement is intended to supersede your Non-Competition,
Non-Solicitation and Confidentiality Agreement. With the sole exceptions of:
(a) the Change in Control and Non-Competition Agreement; and (b) the
Non-Competition, Non-Solicitation and Confidentiality Agreement, as set forth
above, we agree that this Agreement sets forth the entire agreement and
understanding between us and supersedes any other written or oral
understandings.

 

  11. Period for Review and Right to Revoke. Although we have discussed this
Agreement at some length, please feel free to take as much time as you would
like, up to twenty-one (21) days, to consider this Agreement. In addition, if
you should change your mind for any reason after executing the letter, you may
rescind the Agreement anytime within seven (7) days after the date of your
signature. To be effective, any such rescission must be in writing, postmarked,
or delivered before the expiration of the seven (7) day period, and sent or
delivered to me at this address. You may use as much or as little of this time
as you desire; however, as I am sure you understand, no payments or insurance
can be continued beyond your last day worked until you have confirmed your
agreement. You are encouraged to talk to legal counsel for advice prior to
signing this Agreement.

 

  12. Miscellaneous.

 

  a. Other than as stated herein, the Parties acknowledge and agree that no
promise or inducement has been offered for this Agreement and no other promises
or agreements shall be binding, unless reduced to writing and signed by the
Parties. Nothing in this Agreement shall be construed to admit or imply that the
Company, or anyone associated with it, has acted wrongfully in any way, all such
claims being specifically denied.

 

  b.

Both you and the Company agree that if either Party breaches any term of this
Agreement and either Party successfully enforces any term/right under this
Agreement through legal process of any kind (other than an action regarding the
waiver and release under the federal age Act or the Older Workers Benefit
Protection Act), then the successful party shall be entitled to recover, from
the other, its costs and expenses of such enforcement, including reasonable
attorney’s fees. You and the Company agree that Ohio law shall govern any
dispute arising under this Agreement, that any legal action or proceedings with
respect to this



--------------------------------------------------------------------------------

Page 7 of 8   

 

  Agreement must be initiated in the state or federal court located in Franklin
County, State of Ohio, and that the Company and you hereby agree to subject
themselves to the jurisdiction of the federal and state courts of Ohio with
respect to any such legal action or proceedings. Notwithstanding the foregoing,
with respect to any action which includes injunctive relief, or any action for
the recovery of any property, the Company may bring such action in any state or
location which has jurisdiction.

 

  c. This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (Section 409A), or an exemption thereunder, and
shall be construed and administered in accordance with Section 409A.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a separation of employment shall
only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A,
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest, or other expenses that may be incurred by you on account of
non-compliance with Section 409A.

I am pleased that we have been able to work out an amicable separation, and I
wish you the best in your future endeavors. If the contents of this letter
comport with your understanding and outline all of the terms we discussed,
please sign the enclosed copy and return it to me for my files.

THIS SEPARATION AGREEMENT AND RELEASE IS A LEGALLY BINDING DOCUMENT WITH
IMPORTANT LEGAL CONSEQUENCES, INCLUDING A RELEASE OF ALL CLAIMS, KNOWN AND
UNKNOWN. YOU HAVE THE RIGHT TO REVOKE THIS AGREEMENT WITHIN SEVEN (7) CALENDAR
DAYS AFTER SIGNING IT, BY DELIVERING WRITTEN NOTICE OF REVOCATION TO Ms. Laura
Macias, Chief Human Resources and Public Affairs Officer, Commercial Vehicle
Group, Inc., 7800 Walton Parkway, New Albany, Ohio 43054, USA . IT IS
RECOMMENDED THAT YOU CONSULT YOUR OWN ATTORNEY BEFORE SIGNING THIS DOCUMENT. BY
SIGNING BELOW, YOU ACKNOWLEDGE THAT YOU HAVE READ, FULLY UNDERSTAND AND
VOLUNTARILY AGREE TO ALL OF THE PROVISIONS CONTAINED IN THIS AGREEMENT AND
RELEASE.

YOU UNDERSTAND THAT, BY SIGNING THIS RELEASE AND ACCEPTING THE CONSIDERATION
DESCRIBED IN THIS AGREEMENT, YOU ARE FOREVER GIVING UP THE RIGHT TO SUE THE
RELEASED PARTIES, AND ANYONE ELSE ASSOCIATED WITH THEM, FOR ANY CLAIMS, OF ANY
TYPE, THAT YOU MIGHT HAVE AGAINST ANY OF THEM, INCLUDING CLAIMS BASED ON YOUR
EMPLOYMENT OR YOUR



--------------------------------------------------------------------------------

Page 8 of 8   

 

SEPARATION, THAT HAVE OCCURRED UP TO AND INCLUDING THE MOMENT YOU SIGN THIS
AGREEMENT.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date(s)
set forth below.

 

Employee     Commercial Vehicle Group, Inc. /s/ Gerald L. Armstrong       /s/
Laura L. Macias

Gerald L. Armstrong

    By:  

Laura L. Macias

     

Vice President Human Resources

Date: 8/27/13

      Date: 8/28/13